Citation Nr: 1639028	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-07 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cataracts, including as secondary to service-connected fracture of the right zygomaticomaxillary complex.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from January 1970 to December 1971 and from April 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board observes that the RO initially indicated that this claim had been finally denied in a November 2008 rating decision.  However, the Veteran submitted new and material evidence in connection with the claim within one year of the November 2008 decision, and the claim was readjudicated in July 2009.  Thus, finality did not attach.  See 38 C.F.R. § 3.156(b).

In his February 2010 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge of the Board.  In July 2016, the Veteran withdrew his request for a hearing.  His hearing request, therefore, is considered to have been withdrawn, and the Board will proceed.  38 C.F.R. § 20.704(e) (2016).


FINDINGS OF FACT

1.  Cataracts were not manifest in service and are not attributable to service.  

2.  Cataracts are not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

Cataracts were not incurred in or aggravated by service, and are not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a pre-adjudicatory notice letter in September 2008.  This letter explained the evidence necessary to substantiate the Veteran's claim for service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence, and additionally how VA determines disability ratings and effective dates of award.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. The Veteran was also afforded a VA examination responsive to the claim for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional in November 2008, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Board observes that the VA examiner did not specifically use language which stated that the Veteran's cataracts were not aggravated by service-connected fracture of the right zygomaticomaxillary complex.  However, the overall import of the opinion reflects that the examiner found no rational basis to conclude that residuals of fracture of the right zygomaticomaxillary complex could make worse the cataract disability.  Thus, the Board finds that the medical opinion complies with VA's duty to obtain opinion on the particular facts of this case.

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Service treatment records reflect that the Veteran had a depressed fracture of the right zygomaticomaxillary complex in August 1971.  A consultation with the eye service at the treating hospital reflects that there was no ocular disturbance or impingement of ocular muscles.  The Veteran underwent a surgical reduction in September 1971, and no major nerve artery involvement was found.   At his November 1971 separation examination, the Veteran denied experiencing eye problems; the contemporaneous physical examination was normal, as was the Veteran's vision.

The Veteran returned to active duty in April 1976.  At the March 1976 entrance examination, the Veteran denied experiencing any eye problems, including problems with his vision.  The contemporaneous physical examination was normal and vision testing was normal.  The Veteran declined an examination prior to separation in July 1980.

VA and private treatment records reflect a history of treatment for cataracts since November 2008.  

The Veteran was afforded a VA examination in connection with his claim for service connection in November 2008.  The VA examiner noted that the Veteran reported a recent history of a full body sensation associated with watering of the eyes, particularly outdoors, as well as a dull right facial pain and a slow progressive painless loss of vision.  The Veteran also reported decreased and blurred vision, without distorted vision diplopia or visual field defect.  He denied eye swelling.  He reported a history of an eye injury in 1971 and a blunt facial trauma due to a motor vehicle accident, with subsequent surgical treatment.  The VA examiner noted that a review of the Veteran's ophthalmic VA treatment history reflects orbit repair surgeries in 1971.  

External examination of the right face showed some flattening and loss of zygomatic arch contour intraorbitally; left eye external examination is within normal limits.  Following an ophthalmologic examination, the diagnoses were status-post facial fracture of the right face with loss of zygomatic arch contour; cataracts, including posterior subcapsular cataracts right eye greater than left; presbyopia of both eyes; mild dry eye syndrome of both eyes.  The VA examiner opined that the Veteran's right zygomaticomaxillary fracture in service did not cause the Veteran's cataracts.  The VA examiner acknowledged that he could not find the exact treatment record from the in-service injury in the Veteran's electronic claims file, but pointed out that it was unnecessary because the evidence of the Veteran's injury is visible on his external face upon examination.  The VA examiner pointed out that the Veteran has cataracts in both eyes, with posterior subcapsular changes in the right eye greater than the left eye.  The VA examiner noted that the Veteran has a history of heavy alcohol abuse, which is a known cause of posterior subcapsular cataracts.  The VA examiner also noted that the Veteran's bilateral posterior subcapsular cataracts would be atypical where there is asymmetrical facial trauma.  The VA examiner concluded that the Veteran's right eye cataract is not caused by or a result of any trauma experienced during his service.

As indicated earlier, the Veteran claims that he has cataracts, which he asserts are related to his active service, including as secondary to his service-connected fracture of the right zygomaticomaxillary complex.

After review of the evidence of record, the Board concludes that the criteria for a grant of service connection for cataracts are not met.  

Here, there is no evidence of a vision disorder during either period of active duty, or for many years after service.  The Board points out that an eye evaluation at the time of his August 1971 injury reflects that there was no ocular disturbance or impingement of the ocular muscles.  Additionally, the Veteran's November 1971 and March 1976 military examination reports reflect that the Veteran denied experiencing eye trouble or decreased vision, and that clinical evaluation did not reflect any abnormalities.  Likewise, the Veteran's medical history does not establish that a vision disorder, including cataracts, manifested prior to 2008.  In short, the evidence fails to establish the presence of pathology during service or for many years thereafter.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).   

The weight of the evidence reflects that the Veteran's cataracts are not related to his active duty.  There is no probative evidence that the Veteran's cataracts are related to his service.  None of the post-service treatment records reflect complaints, treatment, or diagnoses of a decreased vision prior to 2008.  The Board reiterates that the Veteran had no related complaints at either military examination, and declined a separation examination at the end of his second period of service.  Moreover, the Veteran was afforded multiple VA examinations in connection with his service-connected fracture of the right zygomaticomaxillary complex, and none of these examiners identified cataracts as residuals of this disability, or as being aggravated by this disability.

Significantly, the November 2008 VA examination clearly concluded that the Veteran's cataracts were not traumatic in nature, and were not related to the Veteran's service, including the fracture of the right zygomaticomaxillary complex.  The VA examiner noted that the Veteran's cataracts were bilateral, and of the sort that is consistent with the Veteran's history of alcohol abuse.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected fracture of the right zygomaticomaxillary did not cause or aggravate the Veteran's cataracts.  Although the Veteran asserts that his cataracts were caused by his service-connected fracture of the right zygomaticomaxillary complex and/or worsened as a result of his service-connected fracture of the right zygomaticomaxillary complex, neither the November 2008 VA examiner nor the Veteran's treating providers found that the Veteran's cataracts were related to his service, including his service-connected fracture of the right zygomaticomaxillary complex.  In particular, the VA examiner, in concluding that the Veteran's cataracts were unrelated to service, including his service-connected fracture of the right zygomaticomaxillary complex, noted that the Veteran did not have an ocular injury in service or signs or symptoms of such an injury in service, and his first complaints of cataracts was many years after service; the VA examiner also noted that bilateral posterior subcapsular cataracts would be atypical where there is asymmetrical facial trauma.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board has considered and weighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative worth.  The Veteran is competent to report symptoms and diagnoses of decreased vision, and when his symptoms were first identified.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  However, the Veteran's statements are insufficient to establish a nexus to his service for his cataracts.  The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the November 2008 VA examination report, as well as by the clinical evidence of record.  Post-service treatment records do not reflect any credible relationship between the Veteran's service and his cataracts.  

When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To 

To the extent that the VA examiner did not review the service treatment records from the initial treatment for the fracture of the right zygomaticomaxillary complex, the Board points out that this does not reduce the probative value of the opinion.  The Board points out that the VA examiner noted that the Veteran's injury is permanent and can be, and was, readily examined, and that the type of cataracts that the Veteran has been diagnosed with are not consistent with trauma.  

In this regard, the November 2008 VA examiner noted that because there was no evidence of a significant injury to the eye itself in service, it was unlikely that the Veteran's cataracts are related to the Veteran's service, including his service-connected fracture of the right zygomaticomaxillary complex.  The November 2008 VA examiner explained that the Veteran's cataracts were more likely related to nonservice-connected factors, including the Veteran's history of alcohol abuse.  The Board notes that the opinions of the November 2008 VA examiner is consistent with the medical evidence of record, which does not demonstrate that the Veteran's cataracts are related to his service, including his service-connected fracture of the right zygomaticomaxillary complex.   See Prejean, supra.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of cataracts.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for cataracts is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


